                 Case 18-12491-CSS              Doc 350       Filed 12/26/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                         Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et                             Case No. 18-12491 (CSS)
al.,1
              Debtors.                                        Jointly Administered

                                                              Re: Docket No. 68



                        AMENDED NOTICE OF APPEARANCE AND
                     REQUEST FOR SERVICE OF NOTICES AND PAPERS

                  PLEASE TAKE NOTICE that Wheelis & Rozanski APLC and Morris, Nichols,

Arsht & Tunnell LLP hereby enter their appearance (the “Notice of Appearance”) in the above-

captioned cases as counsel to Concordia Bank & Trust Company (“Concordia”) pursuant to

section 1109(b) of title 11 of the United States Code, 11 U.S.C §§ 101-1532 (as amended, the

“Bankruptcy Code”), and Rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule 2002-1(d) of the Local

1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland
Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of de, Inc.
(1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise led Nursing
Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum
Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius
Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address
for the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL
33431.
              Case 18-12491-CSS          Doc 350      Filed 12/26/18     Page 2 of 3



Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, and request that copies of any and all notices and papers filed or entered in

these cases be given to and served upon the following:

MORRIS, NICHOLS, ARSHT &                        WHEELIS & ROZANSKI APLC
TUNNELL LLP                                     Stephen D. Wheelis
Andrew R. Remming (No. 5120)                    2312 S MacArthur Dr.
Joseph C. Barsalona II (No. 6102)               P.O. Box 13199
1201 N. Market St., 16th Floor                  Alexandria, LA 71315-3199
Wilmington, DE 19899-1347                       Telephone: (318) 445-5600
Telephone: (302) 658-9200                       Facsimile: (318) 445-5710
Facsimile: (302) 658-3989                       steve@wheelis-rozanski.com
aremming@mnat.com
jbarsalona@mnat.com


               PLEASE TAKE FURTHER NOTICE that this constitutes not only a request

for service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, (1) affects or seeks to affect in

any way any rights or interests of any creditor or party in interest in these cases, with respect to

(a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced; (b) property of the Debtors’ estates,

or proceeds thereof, in which the Debtors may claim an interest; or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use; or (2)

requires or seeks to require any act or other conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of Concordia: (1) to have an Article III judge adjudicate in the first instance any case,


                                                  2
              Case 18-12491-CSS         Doc 350        Filed 12/26/18   Page 3 of 3



proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final order or

judgment consistent with Article III of the United States Constitution; (2) to have final orders in

a non-core case, proceeding, matter, or controversy entered only after an opportunity to object to

proposed findings of fact and conclusions of law and a de novo review by a district court judge;

(3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to have the

reference withdrawn by the United States District Court in any case, proceeding, matter, or

controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which Concordia is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

Dated: December 26, 2018
                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Andrew R. Remming
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    1201 N. Market St., 16th Floor
                                    Wilmington, DE 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    aremming@mnat.com
                                    jbarsalona@mnat.com

                                             - and -

                                    WHEELIS & ROZANSKI APLC
                                    Stephen D. Wheelis
                                    2312 S MacArthur Dr.
                                    P.O. Box 13199
                                    Alexandria, LA 71315-3199
                                    Telephone: (318) 445-5600
                                    Facsimile: (318) 445-5710
                                    steve@wheelis-rozanski.com

                                    Counsel for Concordia Bank & Trust Company




                                                3
